In an action, inter alia, to rescind the transfer of title to real property on the basis of fraudulent inducement and to recover damages for fraud, the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County (Warshawsky, J.), dated June 21, 2006, as, upon a jury verdict in favor of the defendants and against them, and upon the denial of their motion pursuant to CPLR 4404 (a) to set aside the jury verdict based on alleged errors in the jury instructions, is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs’ contention, the jury verdict was supported by a fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129, 134 [1985]).
The plaintiffs’ contentions that the trial court’s instructions to the jury did not adequately address their factual claims do not warrant reversal since the plaintiffs failed to demonstrate prejudice (see Blanchard v Whitlark, 286 AD2d 925 [2001]) and the specific factual allegations omitted from the trial court’s instructions were not supported by the evidence. The plaintiffs’ remaining contentions, inter alia, with respect to the instructions regarding the alleged legal malpractice of the defendant James T. Hytner are unpreserved for appellate review and, in any event, are without merit. Skelos, J.P., Miller, Carni and Chambers, JJ., concur. [See 12 Misc 3d 1152(A), 2006 NY Slip Op 50867(11).]